Citation Nr: 9922073	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  96-22 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to waiver of recovery of loan guaranty 
indebtedness in the amount of $20,104.22, plus interest.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel
INTRODUCTION

The veteran served on active duty from February 1972 to July 
1978 and from March 1981 to August 1989.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 1994 decision of the Committee on 
Waivers and Compromises (Committee) of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the issue on appeal and found that 
a timely request for waiver had not been submitted.


REMAND

The United States Court of Appeals for Veterans Claims has 
held that VA has a duty to assist claimants in the 
development of facts pertinent to their claims, under 38 
U.S.C.A. § 5107(a) (West 1991) and 38 C.F.R. § 3.103(a) 
(1998), which requires that VA accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  Littke v. Derwinski, 1 Vet.App. 90 (1990).

The Board notes that a request for waiver of recovery of loan 
guaranty indebtedness shall be made within one year after the 
date on which the debtor receives, by Certified Mail-Return 
Receipt Requested, written notice from the VA of the 
indebtedness.  If written notice of indebtedness is sent by 
means other than Certified Mail-Return Receipt Requested, 
then there is no time limit for filing a request for waiver 
of indebtedness.  38 C.F.R. § 1.964(e) (1998).

However, in this case, the notice of indebtedness is not 
contained in the claims file and is not part of the record on 
appeal, nor is the evidence sufficient to show whether the 
notice of indebtedness was sent via Certified Mail-Returned 
Receipt Requested.  The Board feels that in order to resolve 
this appeal, a copy of the notice of indebtedness or 
information indicating that it was actually sent is needed.  
The Board notes that in a decision where timeliness of the 
waiver request is at issue, the Debt Management Center (DMC) 
of the VBA will provide verification of the date on which the 
initial notice of indebtedness and the right to request 
waiver were dispatched to the debtor.  The DMC will provide 
verification in the form of a signed, written certification 
from DMC management identifying the date of dispatch of the 
notice.  The DMC will also provide a printout of the screen 
from the Centralized Accounts Receivable Online System 
(CAROLS) that indicates that date of dispatch of the DMC's 
initial notice to the debtor.  A statement that explains the 
details of the screen will accompany the screen printout.  In 
addition, the DMC will provide a copy of the type of the form 
letter sent to the debtor.  Finally, the DMC will also 
provide a copy of any correspondence received from the debtor 
in response to the initial notice of indebtedness and the 
right to request waiver.  These will be made a part of the 
permanent record.  OF Bulletin 99.GC1.04 (May 14, 1999).  
These documents have not been obtained and associated with 
the claims folder.

While the Board feels that a copy of the original notice of 
indebtedness should have been placed in the claims folder 
when sent, the Debt Management Center has refused to do so, 
and has developed these elaborate procedures to circumvent 
associating copies of the original notice of indebtedness and 
right to request waiver with the claims folders.  Thus, the 
Board finds that this development is required in order to 
ensure, to the extent possible given the failure to associate 
necessary evidence with the claims folder on the part of the 
Debt Management Center, that a sufficient notice of 
indebtedness and right to request waiver have been sent to 
the appellant, such that the one year period may run.  The 
failure of the Debt Management Center is particularly harmful 
in this case, where the claim also turns upon whether the 
notice of indebtedness was sent Certified Mail-Return 
Receipt Requested.  The Board apologizes to the appellant for 
this delay.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should contact the Debt 
Management Center of VBA and request 
those items listed above and the evidence 
should be associated with the claims 
folder pursuant to OF Bulletin 99.GC1.04 
(May 14, 1999).  The RO should 
specifically request evidence relating to 
whether the original notice of 
indebtedness was sent Certified Mail-
Return Receipt Requested, and if so, 
whether the veteran received that notice.

2.  Following completion of the 
foregoing, the RO should review the issue 
on appeal.  If the decision remains 
adverse to the appellant, in whole or in 
part, he and his representative should be 
furnished a supplemental statement of the 
case and afforded the applicable period 
of time within which to respond.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim. 




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


